USCA11 Case: 20-12533   Date Filed: 09/02/2021   Page: 1 of 27



                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-12533
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:19-cv-22983-CMA



ROBERT SHELL,

                                                            Plaintiff-Appellant,

versus


AT&T CORP.,


                                                                   Defendant,


BELLSOUTH TELECOMMUNICATIONS, LLC,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                            (September 2, 2021)
           USCA11 Case: 20-12533         Date Filed: 09/02/2021      Page: 2 of 27



Before JORDAN, GRANT, and LAGOA, Circuit Judges.

PER CURIAM:

       Robert Shell appeals the district court’s order granting summary judgment in

favor of his former employer, BellSouth Telecommunications, LLC (“BellSouth”),1

on his workplace discrimination claims pursuant to the Florida Civil Rights Act

(“FCRA”), Fla. Stat. § 760.10(1)(a). For the following reasons, we affirm the

district court’s order granting summary judgment.

I.     FACTUAL AND PROCEDURAL HISTORY

       Shell, an African American man born in 1959, worked as a Services

Technician in BellSouth’s Field Operations/Technical Field Services Southeast

department for approximately forty-one years, beginning in 1977. As a Services

Technician, Shell would receive field work assignments related to the installation

and maintenance of telephone services, which he performed independently at

customers’ sites. Part of his responsibilities included: (1) climbing poles and ladders

and working aloft with small tools; (2) working outside in all kinds of weather; (3)

following established safety procedures; (4) lifting and moving loads up to one

hundred and twenty pounds; and (5) driving a company vehicle. Shell was also a




       1
         In his amended complaint, Shell substituted BellSouth for AT&T Corp., the defendant he
originally named. BellSouth is wholly owned by a series of entities ultimately owned by AT&T,
Inc.


                                              2
         USCA11 Case: 20-12533      Date Filed: 09/02/2021   Page: 3 of 27



member of the Communication Workers of America union and a nonmanagement

employee with no supervisory responsibilities.

      In 2017 and 2018, Armando Toledo, a Hispanic man born in 1958, was Shell’s

immediate supervisor and the Manager Network Services. As the Manager Network

Services, part of Toledo’s responsibilities included: (1) managing crews of

technicians who engage in installation and maintenance of telephone services at

customer sites or company locations; (2) conducting safety and quality inspections

to ensure high quality and safe performance by technicians; (3) ensuring that all

functions are performed by technicians in a timely fashion to meet customer and

company specifications; and (4) making recommendations and administering

discipline to technicians. During this time, Toledo’s supervisor, the Area Manager

of Network Services, was Alberto Morhaim, a Hispanic man born in 1956.

Morhaim, in turn, reported to the Director of Network Services, Gary Koontz, a

White man born in 1962. As the Director of Network Services, part of Koontz’s

responsibilities included: (1) overseeing the operation and supervising management

employees, including the Area Managers, (2) working in BellSouth’s Field

Operations/Technical Field Services Southeast department; and (3) making

recommendations and approving terminations of services technicians working under

his organization.




                                        3
         USCA11 Case: 20-12533       Date Filed: 09/02/2021    Page: 4 of 27



      As of September 2018, Shell was one of twenty services technicians working

under Toledo’s supervision. The group consisted of ten Hispanics, four Black

individuals, four White individuals, one American Indian/Alaskan Native, and one

person of undeclared race. In addition to Shell, fourteen technicians working under

Toledo’s supervision were older than the age of forty.

      The basis for Shell’s lawsuit largely stems from an altercation between Shell

and Toledo on August 14, 2018, which ultimately led to Shell’s termination. On that

day, Morhaim reported to AT&T Services, Inc./BellSouth’s Asset Protection—the

department responsible for investigating incidents involving threats or violence in

the workplace—that Shell physically assaulted Toledo near a customer site in

Golden Beach, Florida. Morhaim told Asset Protection that Toledo reported the

incident to the Golden Beach Police Department and requested an internal

investigation.   Morhaim provided Asset Protection copies of Toledo’s written

statement to the Golden Beach Police Department and an email communication that

Shell sent to Winston Passley, another Manager of Network Services, on the day of

the incident. Morhaim also informed Asset Protection that the Golden Beach Police

placed Shell under non-custodial arrest at BellSouth’s garage. As part of the internal

investigation, Guillermo Ramos, the Senior Investigator of Asset Protection,

interviewed both Shell and Toledo, and they each provided signed, written

statements concerning what occurred that day.



                                          4
           USCA11 Case: 20-12533         Date Filed: 09/02/2021      Page: 5 of 27



       According to Toledo, he visited Shell at the customer site to conduct safety

and quality inspections. While Toledo was discussing his findings with Shell

regarding a deviation from the quality inspection and coaching him, Shell told

Toledo that he was overheating and not feeling well.2 Concerned about Shell’s

health, Toledo told Shell to take a break. As they walked to their vehicles, Toledo

noticed that Shell was stumbling. Shell told Toledo that he felt dizzy and was going

to sit and idle in the vehicle. Toledo suggested that Shell sit and cool off in his

company vehicle instead because idle time was not monitored, and Toledo turned on

his company vehicle and its air conditioner. Shell declined, stating, “No, no. I am

going for a drive. Are you telling me I cannot take my break?” Toledo answered,

“You can take the break as soon as you cool down because I want to assess you and

make sure you’re ok.” Shell declined again, stating, “No, I’m going to go for a cup

of coffee,” and began walking towards his vehicle. Toledo was concerned about

Shell’s condition to drive, noting that Shell fell ill and exhibited symptoms of heat

illness at work on two prior occasions. On both occasions, Shell told Toledo about

his symptoms, and the paramedics were called.




       2
         Both Toledo and Shell were trained on how to recognize the signs and symptoms of heat
illness and how to respond to heat illness at work. Part of this training included providing
employees a Job Aid listing symptoms such as dizziness, light-headedness or fainting, weakness,
mood changes, irritability, confusion, feeling nauseous, or vomiting.


                                              5
         USCA11 Case: 20-12533        Date Filed: 09/02/2021   Page: 6 of 27



      Because of his concern, Toledo stood between Shell and his vehicle. Shell

non-aggressively pushed Toledo back and got into his vehicle, but Toledo asked for

Shell’s keys. Again, Shell asked if Toledo was telling him that he could not take his

break, so Toledo told Shell to wait while he called two union stewards to dissuade

Shell from driving, but he could not reach them. While Toledo made these calls,

Shell insisted that he was a union steward, held up his cell phone, and told Toledo

he was going to record the conversation to show that Toledo was not allowing him

to take his break. In his statement to Asset Protection, Toledo denied telling Shell

that he could not take his break but rather “was concerned . . . that [Shell] was a

danger to himself or others.” When Toledo saw that Shell was going to put the keys

into the ignition, he “reached over to try and take the keys,” but accidentally knocked

Shell’s cellphone out of his hand. In his statement to Asset Protection, Toledo

denied touching Shell before this point but acknowledged that he “may have touched

[Shell] as [they] tried to catch the phone.”

      At this point, Shell “violently pushed” Toledo away from Shell’s company

vehicle and pinned Toledo against his own vehicle with Shell’s forearm, striking

Toledo’s face and head at least four times while shouting, “Don’t you ever touch me

again, mother f**ker. I’ll kill you!” As Toledo was getting up, Shell told him, “I’m

going on my break now,” and drove away. Toledo then reported the incident to

Passley, Morhaim, and the Golden Beach Police Department, and Morhaim took



                                           6
          USCA11 Case: 20-12533      Date Filed: 09/02/2021    Page: 7 of 27



Toledo to a medical services provider for treatment of his injuries, which consisted

of cuts and large bruises on his shins and knees, three contusions on the left side of

his face, and contusions on the backs of his upper arms. Toledo indicated that he

was caught off-guard by Shell’s attack and denied fighting back during the

altercation.

      According to Shell, Toledo had a history of checking up on him to see if he

was working, doing so on two separate occasions even though he never did the same

with white workers. On the date of the incident, Shell told Toledo that he was feeling

faint and going on break, but Toledo yelled at him, telling him he could not go on

break without explaining why. Shell declined Toledo’s offer to sit inside Toledo’s

company vehicle because he wanted to get a cold drink from the store, and he stated

that he was not dizzy and felt capable of safely driving. Shell proceeded to the rear

of his vehicle, picked up the cones around it, placed them inside his vehicle, and

walked around Toledo to his driver’s side door and got in. Toledo yelled about

something Shell could not recall, and Shell attempted to video him because he was

concerned about Toledo’s irrational behavior. Shell denied that Toledo asked for

his keys and stated that while he was seated in the vehicle, Toledo walked over and

“lunged” at him by lowering his head and bringing his arms around, grabbed Shell

by the shoulders, and knocked Shell’s phone from his hand. Shell indicated that he




                                          7
           USCA11 Case: 20-12533         Date Filed: 09/02/2021     Page: 8 of 27



did not believe Toledo was concerned about his safety but rather was concerned

about Shell videoing him.

       Shell felt threatened and did not know “what [Toledo’s] intentions were or if

he intended to harm [him].” Shell’s instinct was to get Toledo off of himself, and

he got out of his vehicle and “pushed [Toledo] onto the hood of [Toledo’s] vehicle

with [his] hands.” Shell did not recall pinning Toledo down or striking him with his

fist. In his statement to Asset Protection, Shell indicated that a police detective

reviewed surveillance footage showing he “pushed Toledo backwards with great

force then pinned him to the vehicle,” but Shell disputed that characterization, stating

that he recalled “pushing Toledo away from [himself], Toledo falling to the ground,

then getting up.”3 Although Shell does not dispute Toledo’s injuries, he denied

“inflicting any of Mr. Toledo’s asserted injuries in anything other than self-defense.”

Shell also did not remember saying, “Don’t you ever touch me, motherf**ker, I will

kill you.” After Shell drove away from the site, he called Morhaim but was unable

to reach him. Shell reported the incident to Passley in an email that day stating that

Toledo lunged at him and grabbed him and that Shell felt threatened and pushed

Toledo against the hood of Toledo’s vehicle. Shell also called Toledo and told him




       3
          Shell filed a CD in the district court below containing video recordings of police
surveillance footage and an enhanced video recording of that footage depicting the altercation
between Toledo and Shell. The district court noted that “[a]lthough difficult to make out, the
footage appears to corroborat[e] Toledo’s and [Shell’s] accounts of what happened.”


                                              8
           USCA11 Case: 20-12533          Date Filed: 09/02/2021       Page: 9 of 27



that he was going to the office “to cool off,” and he remained there until the police

arrived and arrested him. 4

       On August 15, 2018, BellSouth relieved Shell of his duties with pay pending

the outcome of the internal investigation requested by Morhaim. As part of Asset

Protection’s investigation and in addition to reviewing the signed, written statements

provided by Toledo and Shell, Ramos conducted a forensic analysis of Shell’s cell

phone, but it revealed no recording of the incident. Ramos also attempted to secure

a copy of video footage from surveillance cameras near the incident. However, the

Golden Beach Police Department informed him that a police technical team was in

the process of enhancing the video and that the footage was being used to determine

whether to proceed with criminal misdemeanor battery charges against Shell. The

Golden Beach Police Department also informed Ramos on September 10, 2018—

the day of Shell’s termination—that the video footage was still in the process of

being enhanced and that it was not available for public viewing because it was

evidence in an open investigation.

       Ramos subsequently prepared an Asset Protection Report summarizing the

evidence he gathered and his findings after the investigation, and he shared a copy




       4
          According to Shell, he was charged with misdemeanor battery as a result of the
altercation. In a partial trial transcript of the criminal proceedings attached to his supporting
memorandum, Shell testified in his defense that he pushed Toledo off of himself after Toledo
grabbed him. In his deposition, Shell testified that the jury acquitted him.


                                               9
           USCA11 Case: 20-12533    Date Filed: 09/02/2021   Page: 10 of 27



of this report with Koontz and Leticia Robertson, the Employee Relations Manager

in AT&T’s Human Resources department. Ramos’s report found, among other

findings, that Shell pushed Toledo onto a vehicle and pinned him down, but it made

no recommendation as to whether Shell should be terminated. Ramos testified in

his deposition that he prepared investigations as concise and accurate as possible so

that they could support the company’s position in arbitration or other legal matters.

He also stated that although he could not recall a specific, written work rule,

BellSouth supervisors were “not supposed to put [their] hands on anyone.”

      BellSouth’s employees are subject to its Code of Business Conduct

(“COBC”). Under the subsection titled “[w]e create a safe and secure place to

work,” the COBC states that AT&T “do[es] not tolerate or permit threats, violence,

or other disruptive behavior in [its] work environments.” Shell indicated he was

aware that BellSouth’s COBC prohibited violence in the workplace, that violations

of the COBC could lead to disciplinary action, including termination, and that he

knew of his obligation to treat colleagues courteously, professionally, and with

respect.

      Koontz and Morhaim, with Robertson’s concurrence, terminated Shell’s

employment on September 10, 2018, determining that “Shell had engaged in serious

violations of the Company’s COBC and its workplace violence policy by engaging

in physical acts of violence in the workplace against Toledo on August 14, 2018.”



                                         10
         USCA11 Case: 20-12533       Date Filed: 09/02/2021    Page: 11 of 27



Toledo did not receive a copy of the report and, according to BellSouth and Toledo’s

own declaration, he did not participate in the decision to terminate Shell’s

employment. However, Shell stated in his deposition that although he did not

“[f]actually” know who made the decision to terminate him, Toledo indicated in a

subsequent “employment hearing” that he had made the decision to terminate Shell.

BellSouth did not replace Shell after his termination because it was BellSouth’s

practice at the time to not replace services technicians due to a decline in volume of

work and gains in productivity.

      On June 10, 2019, Shell sued his former employer for age and race

discrimination in Florida state court under the FCRA. BellSouth removed the action

to federal court. In his amended complaint, Shell alleged that Toledo assaulted him

on August 14, 2018, that he was subsequently terminated while Toledo neither

received discipline nor was terminated, and that BellSouth discriminated against him

in the terms and conditions of his employment, harassed him, and otherwise denied

him job opportunities because of his age and race.

      BellSouth moved for summary judgment on both of Shell’s claims after

discovery. In relevant part, it argued that Shell could not establish a prima facie case

of race discrimination because he could not show that it treated a similarly situated

employee of a different race more favorably. BellSouth contended that Toledo, a

Hispanic male, was not similarly situated to Shell because Toledo and Shell



                                          11
         USCA11 Case: 20-12533       Date Filed: 09/02/2021   Page: 12 of 27



occupied different position with different responsibilities and because Toledo did

not engage in the same conduct as Shell. It further argued that while Shell admitted

to violating its workplace violence policy, Toledo did not admit to committing a

similar infraction. BellSouth also argued that Shell could not establish a prima facie

case of age discrimination because he could not show that it treated a similarly

situated younger employee more favorably than him, noting that (1) Toledo, who

was four months older than Shell, was not a proper comparator, that (2) 75% of the

technicians in Toledo’s team were older than forty, and that (3) Koontz and

Morhaim, the managers who decided to terminate Shell, were also older than forty.

      BellSouth further argued that even if Shell could establish a prima facie case

of race or age discrimination, it had a legitimate, nondiscriminatory reason for

terminating him⸺Shell’s violation of the company’s workplace violence policy. It

noted that Shell admitted to pushing Toledo back toward the hood of Toledo’s car

and that BellSouth terminated Shell only after conducting a thorough investigation

and making attempts to secure a copy of video surveillance footage of the August

2018 incident. Finally, BellSouth argued that Shell lacked any evidence to show

that this reason was pretextual and that the real reason for his termination was his

race or age.

      In response, Shell argued that summary judgment was inappropriate because

his evidence made out a prima facie case of race and age discrimination. He also



                                         12
           USCA11 Case: 20-12533        Date Filed: 09/02/2021     Page: 13 of 27



noted that a plaintiff could survive summary judgment if he presented a “convincing

mosaic” of evidence sufficient to give rise to an inference of discrimination, citing

this Court’s decision in Smith v. Lockheed-Martin Corp., 644 F.3d 1321 (11th Cir.

2011). With respect to race discrimination, he argued that he made a prima facie

case based on his testimony that his Cuban-American supervisor laid hands on him,

that he acted in self-defense, and that only he, an African-American, was fired. Shell

contended that if one accepted his testimony as true, Toledo went to his worksite to

pick a fight, and he had pushed Toledo while acting in self-defense. Because he

acted “purely in self-defense,” Shell maintained that Toledo was the one who

violated BellSouth’s COBC. He then argued that no one at BellSouth waited to

obtain the surveillance video of the incident before terminating him, that he was fired

after Toledo screamed at him and laid hands on him, that Morhaim and Ramos did

not believe Shell’s version of events, and—without any citations to the record—that

the investigations undertaken by Asset Management 5 and Human Resources were

pro forma. Shell also argued that a reasonable jury could conclude that Toledo and

Morhaim had used BellSouth’s upper-level management as their “cat’s paws.” If

the jury credited his testimony, Shell contended it could infer that the real reason for




       5
         Shell appears to have mistakenly used “Asset Management” in his response to refer to
the investigation conducted by “Asset Protection.”


                                             13
         USCA11 Case: 20-12533       Date Filed: 09/02/2021    Page: 14 of 27



terminating him was racial discrimination, given that he was among the four black

services technicians out of the twenty services technicians supervised by Toledo.

      As to his age discrimination claim, Shell noted that he was substantially older

than many of the other members of the group supervised by Toledo and that he

believed his age was a factor in his termination because BellSouth wanted to get an

older, more expensive employee off its payroll. He then argued that a jury could

infer that BellSouth wanted to terminate him because of his age, given his highly

unionized work environment. He also contended that a jury could conclude that

BellSouth fired him because of his age if it credited his testimony about the incident.

Although he referred to his age discrimination claim while discussing the law

concerning the “cat’s paw” theory of liability, he did not do so in the analysis and

argument portion of his supporting memorandum.

      On June 8, 2020, the district court granted summary judgment in favor of

BellSouth on Shell’s race and age discrimination claims. In addressing Shell’s race

discrimination claim, the district court found that the “cat’s paw” theory did not

apply because Shell provided no evidence showing that Toledo recommended his

termination. Rather, it noted that Toledo did not conduct the internal investigation,

never received a copy of the Asset Protection Report, and did not participate in the

decision to terminate Shell. The district court also noted that Morhaim was not a

party without decision making authority because he, along with Koontz, decided to



                                          14
         USCA11 Case: 20-12533       Date Filed: 09/02/2021   Page: 15 of 27



terminate Shell’s employment. The district court did not expressly address whether

Toledo was a comparator. Rather, assuming that Shell had made out a prima facie

case, the district court ruled that BellSouth articulated a legitimate,

nondiscriminatory reason for firing him—Shell’s violation of the COBC’s

prohibition on violence in the workplace—and that Shell failed to show

discriminatory intent by alleging that BellSouth’s investigation into the incident had

been inadequate, in part because it fired him before obtaining the surveillance video.

The district court also ruled that Shell did not show that BellSouth’s explanation for

terminating him was pretextual because he did not point to any evidence in the record

demonstrating that BellSouth’s proffered reason was false or that his termination

was motivated by discriminatory animus.

      As for Shell’s age discrimination claim, the district court ruled that, to the

extent Shell intended to assert Toledo as a proper comparator, his claim failed

because Toledo was also within a protected age group and not a proper comparator.

The district court further ruled that Shell had not pointed to sufficient evidence in

the record demonstrating BellSouth’s discriminatory intent and that his “speculative

explanation of the reason for his termination” did not create a triable issue

concerning BellSouth’s discriminatory intent. With respect to Shell’s “cat’s paw”

argument, the district court refused to consider it because Shell only discussed

general legal principles for the application of the “cat’s paw” theory to age



                                         15
           USCA11 Case: 20-12533            Date Filed: 09/02/2021        Page: 16 of 27



discrimination claims and failed to elaborate on the theory with respect to his age

discrimination claim. Shell filed a timely notice of appeal.

II.    STANDARD OF REVIEW

       “We review the district court’s grant of summary judgment de novo.”

Maynard v. Bd. of Regents of Div. of Univs. of Fla. Dep’t of Educ., 342 F.3d 1281,

1288 (11th Cir. 2003). We use the same legal standards as the district court. See

Smith v. Fla. Dep’t of Corr., 713 F.3d 1059, 1063 (11th Cir. 2013). “Summary

judgment is appropriate when the evidence, viewed in the light most favorable to the

nonmoving party, presents no genuine issue of fact and compels judgment as a

matter of law. Id. (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)).

III.   ANALYSIS

       On appeal, Shell argues that that the district court erred in granting summary

judgment to BellSouth as to both of his workplace discrimination claims. We first

address Shell’s race discrimination claim and then turn to his age discrimination

claim. 6



       6
          In the “Statement of the Case” section of his initial brief, Shell also appears to challenge
the admissibility of any findings in the Asset Protection Report and the report itself. However,
Shell fails to “plainly and prominently” raise these issues in the argument section of his brief and
therefore we find that these issues are waived. United States v. Willis, 649 F.3d 1248, 1254 (11th
Cir. 2011); see also Lavigne v. Herbal Life, Ltd., 967 F.3d 1110, 1120 n.7 (11th Cir. 2020)
(“Normally, we do not review arguments that were raised only in a footnote without supporting
argument.”); U.S. S.E.C. v. Big Apple Consulting USA, Inc., 783 F.3d 786, 811–12 (11th Cir. 2015)
(explaining that the failure to flesh out arguments except by referring to them in a footnote is
insufficient to properly assert a claim on appeal).


                                                 16
         USCA11 Case: 20-12533       Date Filed: 09/02/2021   Page: 17 of 27



      A. Race Discrimination Claim

      The FCRA prohibits employers from discriminating against an individual

based on the individual’s race or age. Fla. Stat. § 760.10(1)(a). Race discrimination

claims under the FCRA are governed by the same analytical framework as

discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e-2. See Alvarez v. Royal Atl. Devs., Inc., 610 F.3d 1253, 1271 (11th Cir.

2010); Harper v. Blockbuster Entm’t Corp., 139 F.3d 1385, 1387 (11th Cir. 1998).

To survive summary judgment on a discrimination claim based on circumstantial

evidence, an employee generally must satisfy the burden-shifting framework

established by McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

Under this framework, the employee bears the initial burden to establish a prima

facie case of discrimination. Id. A prima facie case of discrimination under Title

VII requires a plaintiff to show that: (1) he is a member of a protected class; (2) he

was subjected to an adverse employment action; (3) he was qualified to perform the

job; and (4) his employer treated “similarly situated” employees outside the

protected class more favorably. Lewis v. City of Union City, 918 F.3d 1213, 1220–

21 (11th Cir. 2019) (en banc). For the similarly situated prong, the employee must

prove that he and his comparators are “similarly situated in all material respects,”

i.e., that the employee and his comparators must have been engaged in the same

basic conduct and subjected to the same work rules. Id. at 1227–28.



                                         17
         USCA11 Case: 20-12533        Date Filed: 09/02/2021    Page: 18 of 27



      If the employee satisfies this initial burden, the burden shifts to the employer

to proffer “a legitimate, nondiscriminatory reason for its actions.” Holland v. Gee,

677 F.3d 1047, 1055 (11th Cir. 2012) (quoting Wilson v. B/E Aerospace, Inc., 376

F.3d 1079, 1087 (11th Cir. 2004)). If the employer proffers such a reason, the burden

shifts back to the employee to show that the employer’s reason is pretextual.

McDonnell Douglas, 411 U.S. at 804. To establish pretext, the plaintiff must show

that (1) the reason offered was false and (2) discrimination was the real reason for

the employer’s actions. St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993).

In other words, an employee must rebut the employer’s proffered nondiscriminatory

reason and cannot succeed by merely disputing the wisdom of this reason. Chapman

v. AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc). Accordingly, we

have held that employers may terminate an employee for “a good reason, a bad

reason, a reason based on erroneous facts, or for no reason at all, as long as its action

is not for a discriminatory reason.” Flowers v. Troup Cnty., Ga., Sch. Dist., 803 F.3d

1327, 1338 (11th Cir. 2015) (quoting Nix v. WLCY Radio/Rahall Commc’ns, 738

F.2d 1181, 1187 (11th Cir. 1984)). Therefore, even if an employee’s evidence

supports an inference that the proffered reason is “pretext of something,” summary

judgment is appropriate if the employee does not produce evidence that the reason

was pretext of discrimination. Id. at 1337–38.




                                           18
         USCA11 Case: 20-12533      Date Filed: 09/02/2021     Page: 19 of 27



      Moreover,       an      employee’s       “[c]onclusory       allegations    of

discrimination, without more,” will not support an inference of pretext when an

employer offers extensive evidence of legitimate, nondiscriminatory reasons for its

actions. Furcron v. Mail Ctrs. Plus, LLC, 843 F.3d 1295, 1313 (11th Cir. 2016)

(quoting Mayfield v. Patterson Pump Co., 101 F.3d 1371, 1376 (11th Cir. 1996)).

Instead, an employee must produce evidence that “reveal[s] such weaknesses,

implausibilities, inconsistencies, incoherencies[,] or contradictions in the

employer’s proffered legitimate reasons for its actions that a reasonable factfinder

could find them unworthy of credence.” Id. (quoting Vessels v. Atlanta Indep. Sch.

Sys., 408 F.3d 763, 771 (11th Cir. 2005)).

      Separate from the McDonnell Douglas framework, an employee may also

survive summary judgment in a discrimination case if he “presents circumstantial

evidence that creates a triable issue concerning the employer’s discriminatory

intent.” Smith, 644 F.3d at 1328. Under this framework, a “triable issue of fact

exists if the record, viewed in a light most favorable to the [employee], presents ‘a

convincing mosaic of circumstantial evidence that would allow a jury to infer

intentional discrimination by the decisionmaker.’” Id. (footnote omitted) (quoting

Silverman v. Bd. of Educ., 637 F.3d 729, 734 (7th Cir. 2011)).

      Shell argues that the district court erred in granting summary judgment on his

race discrimination claim for several reasons. First, he argues that he was not



                                         19
         USCA11 Case: 20-12533       Date Filed: 09/02/2021    Page: 20 of 27



required to point to a comparator to create a triable issue concerning BellSouth’s

discriminatory evidence and that, even if he was required to do so, he identified

Toledo as a comparator below. Shell contends that he and Toledo were similarly

situated in all material respects because they both allegedly violated the same work

policy but only Shell was terminated. In support of his argument, Shell cites to this

Court’s decision in Lathem v. Dep’t of Children & Youth Servs., 172 F.3d 786 (11th

Cir. 1999). In Lathem, this Court concluded that the “relevant inquiry” to determine

whether two employees are similarly situated is not “whether the employees hold

the same job titles,” but “whether the employer subjected them to different

employment policies,” and that “[w]hen an individual proves that he was fired but

one outside his class was retained although both violated the same work rule, this

raises an inference that the rule was discriminatorily applied.” Id. at 793 (quoting

Nix, 738 F.2d at 1186)).

      However, Shell’s reliance on Lathem is misplaced. In that case, the employer

accused the employees of the same conduct—having a relationship with a minor

client and failing to cooperate in the subsequent investigation—but disciplined them

differently by transferring one and firing the other. Id. Here, although Toledo’s and

Shell’s accounts of the altercation differ, Toledo did not admit to engaging in acts of

physical violence against Shell, which would have violated BellSouth’s COBC. By

contrast, Shell admitted to pushing Toledo against the hood of Toledo’s car in both



                                          20
         USCA11 Case: 20-12533      Date Filed: 09/02/2021    Page: 21 of 27



his email to Passley and in his written statement to Ramos.     Moreover, Shell and

Toledo maintained different positions in BellSouth with different responsibilities.

Toledo was a Manager of Network Services and responsible for managing crews of

telephone service technicians, while Shell was a Services Technician, a

nonmanagement employee with no supervisory responsibilities. In light of Shell’s

admissions and the differences between the positions occupied by Shell and Toledo,

Shell and Toledo are not “similarly situated in all material respects.” Lewis, 918

F.3d at 1227–28.

      Shell’s other arguments are likewise unavailing. Shell also contends that the

district court erred by finding that the “cat’s paw” theory did not apply to his race

discrimination claim, explaining that a reasonable jury could find that Toledo and

Morhaim used the upper-level management at BellSouth as their “cat’s paw” to fire

him based on Toledo’s version of the events. An employee can establish liability

under the cat’s paw theory when an adverse employment action occurs based on a

biased recommendation by a party without decision-making authority. See Stimpson

v. City of Tuscaloosa, 186 F.3d 1328, 1331–32 (11th Cir. 1999). Under this theory,

if the decision-making party followed the biased recommendation without

independently investigating the complaint—essentially acting as a “rubber stamp”

of the biased subordinate—then the subordinate’s discriminatory animus is imputed

to the decision-making party. Id. at 1332. However, the employee must prove that



                                         21
        USCA11 Case: 20-12533       Date Filed: 09/02/2021   Page: 22 of 27



the discriminatory animus behind the recommendation, and not the identified

employee misconduct, caused the adverse employment action. Id. at 1331.

      We disagree with Shell’s cat’s paw argument for three reasons. First, the

record shows that Morhaim had decision-making authority and that Morhaim, along

with Koontz and the concurrence of Robertson, terminated Shell’s employment after

a thorough investigation determined that Shell had “engaged in serious violations of

the Company’s COBC and its workplace violence policy by engaging in physical

acts of violence in the workplace against Toledo on August 14, 2018.” Second, Shell

does not point to evidence in the record showing that Morhaim, or any of the

decisionmakers, relied on a biased recommendation without conducting an

independent investigation when they terminated him. Rather, Shell argues in a

conclusory and speculative fashion that the investigations conducted by Asset

Protection and Human Resources were pro forma and unquestioning of Toledo and

Morhaim. To the contrary, the record demonstrates that (1) Ramos interviewed both

Shell and Toledo and obtained signed, written statements from each of them

concerning what occurred that day, (2) Ramos conducted a forensic analysis of

Shell’s and Toledo’s cell phones and attempted to secure a copy of video footage

from surveillance cameras, and (3) Ramos’s report, which summarized the evidence

gathered in the course of Asset Protection’s investigation and made relevant

findings, made no recommendation as to whether Shell should be terminated. Third,



                                        22
         USCA11 Case: 20-12533      Date Filed: 09/02/2021    Page: 23 of 27



there is no evidence in the record showing that Toledo recommended that Shell be

terminated.   Rather, it shows that Toledo was not part of Asset Protection’s

investigation, never received a copy of the report, and did not participate in the

decision to terminate Shell.

      Furthermore, even if Shell could demonstrate a prima facie case of racial

discrimination, he cannot establish that BellSouth’s purported reason for terminating

him was pretextual. Shell contends that he presented evidence the BellSouth’s

proffered reason for firing him was pretextual. Specifically, he argues that although

he indicated that Toledo was the aggressor, BellSouth accepted Toledo’s version of

the events and only fired him. But his arguments fail to address the first prong of

his burden to prove pretext—that the proffered reason was false. See Chapman, 229

F.3d at 1030. Indeed, Shell failed to present any evidence in the record showing that

he did not violate BellSouth’s COBC policy prohibiting violence in the workplace.

Rather, he admitted to pushing Toledo against the hood of Toledo’s car in both his

email to Passley and his written statement to Ramos.

      Shell also failed to present circumstantial evidence of racial discrimination to

overcome summary judgment. Shell argues that he has shown a convincing mosaic

of circumstantial evidence sufficient to show a race discrimination claim. Shell

contends that he, an African-American, and Toledo, a Cuban-American, were both

subject to BellSouth’s workplace violence policy, and that if one accepts Shell’s



                                         23
         USCA11 Case: 20-12533      Date Filed: 09/02/2021   Page: 24 of 27



testimony as true, Toledo went to the customer site to pick a fight with him, that

Toledo was the aggressor during the altercation, and that he pushed Toledo while

acting in self-defense. He then notes that Morhaim and Ramos, like Toledo, were

Cuban-Americans and did not question Toledo’s account of the incident, and that no

one at BellSouth waited to obtain surveillance video of the incident before

terminating him. These arguments are unavailing. Apart from his own speculative

and conclusory allegations, Shell fails to point to anything in the record from which

a reasonable inference of discriminatory intent might be drawn. See id. The district

court therefore properly granted summary judgment in favor of BellSouth on Shell’s

race discrimination claim.

      B. Age Discrimination Claim

      Age discrimination claims under the FCRA are governed by the same

analytical framework as discrimination claims under the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. § 623(a). Mazzeo v. Color Resols. Int’l,

LLC, 746 F.3d 1264, 1266 (11th Cir. 2014). To survive summary judgment on an

age discrimination claim based on circumstantial evidence, an employee generally

must satisfy the McDonnell Douglas burden-shifting analysis. Kragor v. Takeda

Pharms. Am., Inc., 702 F.3d 1304, 1308 (11th Cir. 2012). And, as with race

discrimination claims, an employee may also survive summary judgment on an age

discrimination claim by presenting a “convincing mosaic” of circumstantial



                                         24
         USCA11 Case: 20-12533       Date Filed: 09/02/2021    Page: 25 of 27



evidence that creates a triable issue concerning the employer’s discriminatory intent.

See Smith, 644 F.3d at 1328.

      Although Shell argues that the district court erred in granting summary

judgment on his age discrimination claim, we must address two initial matters. First,

Shell does not argue in his initial brief that Toledo was a proper comparator with

respect to his age discrimination claim or otherwise argue that he established a prima

facie case of age discrimination. Shell therefore has abandoned such arguments. See

Willis, 649 F.3d at 1254 (“‘[A] party seeking to raise a claim or issue on appeal must

plainly and prominently so indicate.’ . . . Where a party fails to abide by this simple

requirement, he has waived his right to have the court consider that argument.” (first

alteration in original) (quoting United States v. Jernigan, 341 F.3d 1273, 1283 n.8

(11th Cir. 2003))). And as such, the only available theory he may proceed under is

the convincing mosaic theory.

      Second, Shell asserts that the district court erred in refusing to apply a cat’s

paw theory to his age discrimination claim on the ground that he failed to elaborate

on this theory with respect to his age discrimination claim in his memorandum of

law. In support of his argument, Shell points to portions of his response to the

summary judgment motion below as well as his combined discussion of pretext for

both claims.    Even assuming a cat’s paw theory of liability applies to age

discrimination claims under the ADEA, see Sims v. MVM, Inc., 704 F.3d 1327,



                                          25
         USCA11 Case: 20-12533       Date Filed: 09/02/2021   Page: 26 of 27



1335–36 (11th Cir. 2013) (indicating that the cat’s paw theory of liability is

inappropriate when the statute requires but-for causation), our review of Shell’s

response in opposition to BellSouth’s motion for summary judgment shows that he

failed to make specific cat’s paw arguments with respect to his age discrimination

claim. Consistent with the district court’s ruling, and because Shell makes no plain-

error argument, we decline to address Shell’s abandoned cat’s paw arguments

concerning this claim. See Case v. Eslinger, 555 F.3d 1317, 1329 (11th Cir. 2009)

(explaining that a party “cannot readily complain about the entry of a summary

judgment order that did not consider an argument they chose not to develop for the

district court at the time of the summary judgment motion[]” (quoting Johnson v.

Bd. of Regents, 263 F.3d 1234, 1264 (11th Cir. 2001))).

      This leaves us only with Shell’s argument that he presented a circumstantial

evidence of age discrimination to overcome summary judgment. His contentions

here largely mirror those with respect to his race discrimination claim, but Shell

further notes that he presented evidence that he was almost sixty years old when

BellSouth terminated him and that he was one of three substantially older services

technicians supervised by Toledo. He also argues that BellSouth’s acknowledgment

that it was not replacing any services technicians because of a decline in volume and

an increase in productivity, supported his contention that his age was a factor in his

termination.   Specifically, Shell argues that “[b]ecause [BellSouth] could get



                                         26
           USCA11 Case: 20-12533    Date Filed: 09/02/2021   Page: 27 of 27



somebody expensive, an older person, off the payroll” in a highly unionized working

environment, a reasonable juror could infer that BellSouth terminated him because

of his age. This argument by Shell, however, as the district court found fell well

short of “a convincing mosaic of circumstantial evidence that would allow a jury to

infer intentional discrimination” by BellSouth.     See Smith, 644 F.3d at 1328

(footnote omitted) (quoting Silverman, 637 F.3d at 734). Indeed, even viewing the

record in the light most favorable to Shell, there is no evidence demonstrating that

BellSouth had any discriminatory intent in terminating Shell. Accordingly, the

district court properly granted summary judgment in favor of BellSouth on this

claim.

IV.      CONCLUSION

         For the foregoing reasons, we affirm the district court’s order granting

summary judgment in favor of BellSouth on Shell’s age and race discrimination

claims.

         AFFIRMED.




                                         27